The opinion of the court was delivered,
by Lowrie, C. J.
— This is an action against two defendants as partners on a book account, for goods sold to them, and one of them submits to a judgment by default, and the other takes defence that the partnership was dissolved before the goods were purchased by his late copartner, and that the plaintiff had notice of it. This seems to have been the true issue before the jury. No doubt the proof of dissolution is complete; and thus the evidence of notice of it alone remains in dispute.
Special notice of the fact to other persons was of no avail; *217and general notice by advertisement in the newpaper was insufficient, because the defendants had already been dealing with the plaintiff as partners, and it did not appear that the plaintiff was in the habit of taking that newspaper. Then what evidence is there of special notice to the plaintiff?- It is in the testimony of the plaintiff’s son. He says that Ilunsieker told his father that he was going to withdraw his name from the firm, that his money would remain in the firm as usual. This was submitted to the jury, but it was so equivocal that they found it to be no notice of dissolution. But it accounts for the fact that after that, the plaintiff’s charges are against Williamson & Co., instead of Williamson, Ilunsieker & Co., meaning the same men under a different firm name. The book entries were therefore admissible, and the change of their firm is accounted for.
We do not discover any irregularity in the judgment by default against Williamson, nor in the swearing of the jury. The docket says they were sworn “according to law,” and no objection having been taken at the time, we presume this to mean tarn ad triandum quam ad inquirendum.
Judgment affirmed and record remitted.